Title: From Alexander Hamilton to Peter Colt, 10 April 1793
From: Hamilton, Alexander
To: Colt, Peter


PhiladelphiaApril 10. 1793
Sir
I have received two letters from you of the 28th. of Feby & the 27 of March—which the urgency of official avocations has prevented my acknowleging sooner.
I received five hundred Dollars from Mr. Duer, by an order upon his Agent in the City (whose name I at this moment forget) which with the money received of Mr. Walker is the whole that ever came to my hands on account of the Society, and leaves me in advance all the difference between those two sums & my disbursements for the Society:
As soon as I can find leisure I will make out and render an exact account. I should not be sorry however, if a provisional order was made by the Directors, for paying such sum as should be found due to me, as a reimbursement will be at this time convenient to me.
The affairs of the Society would appear to require a termination of Mr. Morts salary. With regard to Mr. Hall I think it will depend on the evidence he may have given by this time of zeal for the interests of the Society & capacity to promote them. If these stand as might be wished I should imagine there would be objections to a temporary reduction of his salary. It will however deserve consideration if under the prospects of the society, they can afford permanently the salary intended for Mr. Hall and still more whether his conduct hitherto has been such as to justify the retaining of him in the employment of the Society.
I express myself thus—because I have heared suggestions of a delicate nature; and though I have no means of judging how far they may be founded and am always an advocate for careful & dispassionate examination before accusations are allowed to influence, yet there have been symptoms which impress me with an idea, that it will deserve serious investigation whether it be the interest of the Society to continue Mr. Hall.
Marshall is an essential, and, I believe, a very deserving man. I think his salary ought to be increased.
Pearce has valuable qualities & some ill ones. He is prone to new projects & will require a watchful eye on that score. Probably it may be good policy to secure him, till further experiment of his discretion and real skill, by an augmentation of Salary.
I have heard in different ways the proposed change in the plan, to which you refer. Perhaps I do not appreciate all the circumstances which ought to decide—But I acknowlege I feel a strong disapprobation of it. Perseverance in almost any plan is better than fickleness & fluctuation.
I wish these remarks to be considered as so far confidential that they may not be formally communicated to the Board but you are at liberty, if you think it of any use to make them known to such members of it as you may judge expedient.
With esteem I am Sir   Your Obed Se
A Hamilton
Peter Colt Esqr
